Citation Nr: 0524365	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-07 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a bilateral hand 
disability.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a psychiatric 
disability, claimed as "nerves".


REPRESENTATION

Veteran  represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

Procedural history

The veteran had verified active service from May 1953 to 
October 1955.  Additional claimed service between February 
1951 and May 1953 and between October 1955 and March 1967 has 
not been verified.

In an April 2003 rating decision, the RO, in pertinent part, 
denied claims of entitlement to service connection for 
bilateral foot, hand, and shoulder disabilities, all claimed 
as resulting from cold exposure; and claims for service 
connection for hearing loss and a psychiatric disability, 
claimed as "nerves".  The veteran indicated disagreement 
with that decision and, after being issued a statement of the 
case, perfected his appeal by submitting a substantive appeal 
(VA Form 9) in February 2004.

Clarification of issue on appeal

The veteran has in the past sought service connection for 
shrapnel wound residuals of the right shoulder.  That claim 
was denied in unappealed January 1998 and August 2001 RO 
rating decisions.  [The Board observes in passing that the 
veteran claimed that he was wounded in the right shoulder in 
1953 while "hauling ammunition to front line"; however, 
hostilities in Korea ceased in July 1953, at which time the 
veteran would barely have been out of basic training].



The veteran's current claim for service connection for a 
bilateral shoulder disability appears to be premised on 
purported exposure to cold.  The Board is therefore treating 
it as a claim which is separate and distinct from the old 
shrapnel wound claim and therefore does not require the 
submission of new and material evidence to reopen.   


FINDINGS OF FACT

1.  The current existence of a bilateral foot disability is 
not shown by competent medical evidence.

2.  The current existence of a bilateral hand disability is 
not shown by competent medical evidence.

3.  The current existence of a bilateral shoulder disability 
is not shown by competent medical evidence.

4.  The current existence of hearing loss is not shown by 
competent medical evidence.

5.  The current existence of a psychiatric disability is not 
shown by competent medical evidence.


CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  A bilateral hand disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  A bilateral shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

4.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2004).

5.  A psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has various disabilities, 
including bilateral foot, hand and shoulder disabilities due 
to cold injury; hearing loss; and a psychiatric 
(or "nervous") disorder, all of which are the purported 
result of his period of active service.  He specifically 
alleges that he was exposed to severe cold when serving in 
Korea.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the April 2003 rating decision, by the statement 
of the case issued in February 2004, and by the supplemental 
statement of the case issued in October 2004, of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims. 

Crucially, detailed VCAA letters were sent to the veteran in 
January 2003 and February 2004 that were specifically 
intended to address the requirements of the VCAA with 
reference to the veteran's claims.  The letters explained to 
the veteran that VA was processing his claims, and discussed 
the evidentiary requirements pertinent thereto, specifically 
setting forth the criteria by which service connection can be 
established.  These criteria were identified, in brief, as an 
in-service injury or disease, a current disability, and a 
relationship between the current disability and the in-
service injury or disease.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2004 VCAA letter, the veteran was informed that VA 
was responsible for getting relevant records from any Federal 
agency, to include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  He 
was also informed, in February 2004, that, on his behalf, VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency, to include medical records from 
state or local governments, private doctors and hospitals, or 
current or former employers.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The January 2003 letter informed the veteran that he was to 
give VA enough information about his records so that VA could 
request them from the person or agency that has them.  He was 
furnished with VA Form 21-4142, Authorization to Release 
Information to the Department of Veterans Affairs.  He was 
specifically advised, in January 2003, that his service 
medical records may have been destroyed in a fire at the 
military records storage facility and, that, in order to 
assist VA in locating his military records, additional 
information was needed.  He was accordingly requested to 
furnish copies of his medical treatment records if he had 
such documents in his personal files and, if he did not, to 
furnish information as to any alternative source from which 
VA could obtain his service medical records.

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In the February 2004 letter, he was 
advised that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know."  This complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.  The 
January 2003 and February 2004 letters properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to VA, that is necessary to substantiate 
his claims, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf.  
Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

With regard to the notice requirements of the VCAA, the Board 
acknowledges the holding of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), wherein the Court held 
that, under the notice provision of the VCAA, a claimant must 
be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  In this case, the veteran's service connection 
claims were initially adjudicated by the RO in April 2003, 
subsequent to the VCAA notice provided to him in January 
2003.   Moreover, his claims were readjudciated  in October 
2004, as reflected by the supplemental statement of the case 
issued in that month, after his receipt of the somewhat more 
detailed February 2004 VCAA letter.  The veteran was accorded 
ample opportunity to present evidence and argument after the 
VCAA notice.  The Board finds that there is no prejudice to 
the veteran stemming from any mis-timing as may have occurred 
with regard to VCAA notification.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), that timing errors do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed immediately above, the claim was adjudicated and 
readjudicated after the veteran was accorded ample 
opportunity to respond to VCAA notice.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notices.

The record demonstrates that the veteran in this case was 
apprised, with regard to his claims, of the evidence that was 
necessary to substantiate those claims, of the evidence that 
VA would seek to provide, of that which the claimant was 
expected to provide, and that the claimant was to provide any 
evidence in his possession that pertained to the claims.  The 
notice provision of the VCAA has therefore been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

The record documents VA's attempts to obtain the veteran's 
service medical records.  It is apparent that these records 
were destroyed in a July 1973 fire at the National Personnel 
Records Center and are no longer available.  Review of the 
veteran's claims file reveals several unsuccessful attempts 
by VA to locate those records under both the veteran's legal 
name at the time of service and the actual name under which 
he apparently served.  None of these attempts indicated that 
the an alternative source for the missing and presumed 
destroyed records, or the information that would have been 
contained therein, was apparent.  The veteran himself is not 
in possession of any records, nor has he indicated that he 
knows where any may be located.  It is clear that any 
additional efforts to obtain the veteran's service medical 
records would be fruitless.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) [VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile].  

In any event, as explained below, the outcome of this appeal 
rests not on what occurred in service but rather the current 
existence, or more correctly lack thereof, of the claimed 
disabilities.  Thus, the contents of the service medical 
records, even if present, would not be outcome determinative.  

With regard to post-service medical records, records of VA 
treatment have been associated with his claims file; he has 
indicated that no other records are extant.  The veteran has 
not indicated the existence of any other evidence that is 
relevant to his appeal.  

The Board has given thought to whether a medical nexus 
opinion is necessary.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  However, as explained below, the outcome 
of this case depends on whether current disability exists.  
In the absence of evidence of a current disability, referral 
of this case for a nexus opinion would be useless.  The 
holding in Charles was clearly predicated on the existence of 
evidence of both in-service incurrence and of a current 
diagnosis.  As discussed below, one element is lacking as to 
each of the issues here under consideration.  Referral of 
this case for a nexus opinion under the circumstances here 
presented would therefore be a useless act.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
case has been consistent with the provisions of the VCAA, 
without any error that would affect the essential fairness of 
this adjudication. 

The Board additionally observes that the veteran has been 
accord ample opportunity to present evidence and argument in 
support of his claim.  He requested a hearing at the RO, but 
failed to report therefor.  He later indicated that he did 
not wish to reschedule the hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).

Analysis

At the outset of its discussion, the Board again notes that 
the veteran's service medical records are missing and appear 
to have been destroyed.  The RO tried several times to locate 
the veteran's service records, but was not successful.  
See Hayre, supra.  Under such circumstances, the Court has 
held that there is a heightened obligation on the part of VA 
to explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, U.S. Vet. App. No. 03-0133 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

After a review of the medical evidence, the Board concludes 
that there is no competent medical evidence that the claimed 
disabilities for which the veteran is seeking service 
connection are, in fact, currently manifested.  In other 
words, Hickson element (1), medical evidence of a current 
disability, is not satisfied with regard to any of the issues 
on appeal, and the appeal fails on that basis alone.  

The medical evidence includes reports of VA treatment dated 
in approximately 2000 and thereafter.  While this evidence 
reflects treatment for a variety of medical problems, it does 
not reflect treatment for foot, hand, or shoulder problems of 
any sort, nor does it indicate that the veteran has any 
hearing impairment or a psychiatric disorder.  The report of 
a VA examination conducted in October 1986 is negative for 
any impairment of the feet, hands, or shoulders [aside from 
entry and exit wound scars of the right shoulder, which as 
discussed in the Introduction was the subject of a separate 
claim in the past and is not the subject of the current 
appeal], or for hearing loss or a psychiatric disorder.
  
In brief, the medical evidence does not demonstrate the 
current manifestation of any of the five disorders discussed 
above.  The veteran has not provided competent medical 
evidence of any of these disabilities.  See 38 U.S.C.A. 
§ 5107(a) [a claimant must support a claim for VA benefits]. 

Merely claiming the existence of a current disability, 
without any documentation in support thereof, does not 
establish that such a disability exists.  It is incumbent 
upon the veteran to provide, or identify, medical records 
which demonstrate diagnoses of and/or treatment for the 
claimed disabilities.  The veteran has not done so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

To the extent that the veteran seeks to establish the 
existence of the claimed disabilities through his own 
statements, he is not competent, as a lay person without 
demonstrated medical training, to provide medical diagnoses.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Statements offered by 
the veteran in support of his claim do not constitute 
competent medical evidence and do not serve to establish the 
existence of any current disability.  

There are several records referencing complaints of joint 
pain.  However, such symptoms do not amount to disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) [symptoms such as pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted].  
While the medical evidence reflects various complaints, no 
foot disorder, hand disorder, shoulder disorder, hearing 
loss, or psychiatric disorder has been medically diagnosed. 

In short, it is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists]; 
see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
As discussed above, there is no competent medical evidence of 
the disorders on appeal.  Hickson element (1) has not been 
satisfied as to any of these disorders, and the veteran's 
claims of entitlement to service connection for these 
disabilities fail on this basis.  

For the sake of judicial completeness, the Board also notes 
that neither Hickson elements (2) or (3) has been satisfied.  
Although the veteran's service medical records are not 
available, it must be pointed out that there is no collateral 
evidence that would demonstrate the in-service presence of 
any of the disorders for which service connection is sought.  
The oldest medical evidence of record is the report of what 
appears to be a very thorough VA Compensation and Pension 
examination in October 1986, which was decades after the 
veteran left military service.  The currently claimed 
disabilities were not identified at that time.  The veteran 
did not mention any cold injuries at that time.    

In the absence of either a current disability, element (1), 
or an in-service disease or injury element (2), there clearly 
can be no nexus between the two, and Hickson element (3) 
cannot be met.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to bilateral foot, 
hand, and shoulder disabilities, as well as bilateral hearing 
loss and a psychiatric disability.  The benefits sought on 
appeal are accordingly denied.

Additional comment

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim.  
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  Such 
evidence would include competent medical evidence containing 
diagnoses of the claimed disabilities, as well as medical 
evidence which links such diagnose disabilities to the 
veteran's military service or specific incidents thereof.


ORDER

Service connection for a bilateral foot disability is denied.

Service connection for a bilateral hand disability is denied.

Service connection for a bilateral shoulder disability is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for a nervous disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


